Case 6:15-cv-01855-TAD-CBW Document 435 Filed 10/28/19 Page 1 of 1 PageID #: 15963



                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION
   TOTAL REBUILD, INC.                                  CASE NO. 6:15-CV-1855
   VERSUS                                               JUDGE TERRY A. DOUGHTY
   PHC FLUID POWER, L.L.C.                              MAG. JUDGE CAROL B.
                                                        WHITEHURST

                                               ORDER

           Considering the foregoing,

           IT IS ORDERED that Plaintiff Total Rebuild, Inc.’s Motion for Hearing/Oral Argument

   as to PHC’s Motion Under 35 U.S.C. § 285 [Doc. No. 434] is DENIED at this time. Should the

   Court determine at a later date that a hearing or oral argument would be beneficial, it will notify

   the parties.

           Monroe, Louisiana, this 28th day of October, 2019.




                                                        ____________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE
